THOMPSON, J.
This is a suit for compensation under Act 20 of 1914 and the several acts amendatory thereto.
It is alleged that the plaintiff was employed by one Abe Willis, who was a subcontractor under the defendant; and that defendant was constructing a work which was part of Ms business, that is, building houses and selling them over again; and that said Willis was a subcontractor on one of said houses on which plaintiff was injured. The amount sued for is $212.82.
 It is apparent that this court is without jurisdiction of this appeal (1) because the amount sued for is under $2,000, the lower limit of the jurisdiction of this court, and (2) for the reason that appeals under: the Workmen’s Compensation Law are returnable to the Court of Appeal where the amount exceeds $100, regardless of the maximum amount claimed. Constitution of 1921, art. 7, §§ 10 and 29.
The appeal was brought to this court on the theory that section 6 of Act 20 of 1914, on which plaintiff’s suit is founded, was held to be unconstitutional by the trial court. The constitutionality of the section in question was raised in the lower court, and was considered by the court, but was not made the basis of the judgment in dismissing plaintiff’s suit. The court distinctly held that the allegations of plaintiff’s petition did not bring his case within the terms of section 6 of Act 20 of 1914. The court, in giving reasons for judgment, stated that, if the construction placed by counsel for plaintiff on section 6 were adopted, the section would be open to the objection of not being covered by the title of the act. But plaintiff’s interpretation was held erroneous, and the one adopted by the court saved the constitutional integrity of the law.
It is therefore ordered and decreed that this case be transferred to the Court of Ap*266peal, Parish of Orleans, and that appellant pay the costs incurred in bringing the appeal to this court.